Exhibit 10.102
 
 


 

--------------------------------------------------------------------------------



 
 
LOAN AGREEMENT
 
between
 
111 REALTY PARTNERS, L.P.
 
and
 
 
APPLE NINE VENTURES OWNERSHIP, INC.
 


 

--------------------------------------------------------------------------------

 


 


 


 


 
Entered into as of April 27, 2012
 
This instrument and the rights and obligations evidenced hereby are subordinate
to any and all liens, indebtedness, obligations and liabilities of 111 Realty
Partners, L.P., a Texas limited partnership, its successors and assigns, to (i)
U.S. Bank National Association and/or, its successors and assigns as collateral
trustee (the "Collateral Trustee") under the terms of that certain Collateral
Trust Indenture dated as of April 27, 2012 on behalf of the holders (the "Senior
Noteholders") from time to time of the Adjustable Rate Senior Secured Notes due
April 15, 2049 of 111 Realty Investors, LP and (ii) the Senior Noteholders, in
the manner and to the extent set forth in that certain Debt Subordination
Agreement with Collateral Trustee dated April 27, 2012, which reference is
hereby made for a more full statement thereof and each holder of this
instrument, by its acceptance hereof, shall be bound by the provisions of such
Debt Subordination Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (“Agreement”) is entered into as of April 27, 2012, by and
between 111 REALTY PARTNERS, L.P., a Texas limited partnership (“Borrower”), and
APPLE NINE VENTURES OWNERSHIP, INC., a Virginia corporation (“Lender”).
 
R E C I T A L S
 
A.           Borrower owns the surface estate to certain real property described
in Exhibit A hereto and all improvements now or hereafter existing thereon
(collectively, the “Property”).
 
B.           Borrower desires to borrow from Lender, and Lender agrees to lend
to Borrower, the amounts described below.
 
NOW, THEREFORE, Borrower and Lender agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1 Defined Terms.
 
The following capitalized terms generally used in this Agreement shall have the
meanings defined or referenced below.  Certain other capitalized terms used only
in specific sections of this Agreement are defined in such sections.
 
 “Affiliate” – means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
“Agreement” – shall have the meaning ascribed to such term in the preamble
hereto.
 
 “Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
 
 “Borrower” – means 111 Realty Partners, L.P.
 
 “Business Day” – means a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of Lender are open to the public for carrying on
substantially all of Lender’s business functions.  Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.
 
“Chattel Paper” – shall have the meaning ascribed to such term in the Uniform
Commercial Code.
 
“Chesapeake Lease” – means that certain Ground Lease Agreement between
Chesapeake Operating, Inc., an Oklahoma corporation, as lessee, and Apple Nine
Ventures Ownership, Inc., a Virginia corporation, as lessor,  dated February 3,
2010, as amended from time to time and assigned by Apple Nine Ventures
Ownership, Inc. to Borrower as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Contracts” – means all contracts, agreements, warranties, guaranties and
representations relating to or governing the use, occupancy, operation,
management, name or chain affiliation and/or guest reservation, repair and
service of the Property, and all leases, occupancy agreements, concession
agreements, and commitments to provide rooms or facilities in the future,
including all amendments, modifications and supplements to any of the foregoing.
 
“Control” – means, with respect to any Person, the power to direct  the
management, operation and business of such Person, directly or indirectly,
whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise.
 
 “Deed of Trust” – means any mortgage, deed of trust, deed to secure debt,
indemnity deed of trust, leasehold mortgage, leasehold deed of trust, any
amendment to or amendment and restatement of any of the preceding, including
without limitation, those  that certain Junior Deed of Trust of even date
herewith executed by Borrower, as trustor, to William M. Woodall, Esq., an
individual, as trustee, for the benefit of Lender, as beneficiary (encumbering
the Property), as such instrument may be hereafter amended, supplemented,
replaced or modified.
 
“Default” – shall have the meaning ascribed to such term in Section 11.1.
 
 “Effective Date” – shall have the meaning ascribed to such term in Section 2.3.
 
 “Equipment” – shall have the meaning ascribed to such term in the Uniform
Commercial Code.
 
 “GAAP” – means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
 
“General Intangibles” – shall have the meaning ascribed to such term in the
Uniform Commercial Code.
 
 “Lender” – means Apple Nine Ventures Ownership, Inc.
 
“Loan” – means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement: SIXTY MILLION
AND NO/100 DOLLARS ($60,000,000.00).
 
“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
 
“Maturity Date” – means the April 15, 2049.
 
 
2

--------------------------------------------------------------------------------

 
 
“Note” – means that certain Junior Secured Note of even date herewith, in the
original principal amount of the Loan, executed by Borrower and payable to the
order of Lender, as hereafter amended, supplemented, replaced or modified.
 
“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.
 
 “Person” – means any individual, entity, corporation, general or limited
partnership, limited liability company, joint venture, estate, trust,
association or other entity or governmental authority.
 
“Personal Property” – means the Accounts, Chattel Paper, Contracts, Equipment,
General Intangibles, Inventory, FF&E, vehicles and cash on hand at the Property;
together with all books, records and files relating to any of the foregoing.
 
“Proceeding” – shall have the meaning ascribed to such term in Section 9.
 
“Proceeds” – shall have the meaning ascribed to such term in the Uniform
Commercial Code, and shall include, without limitation, whatever is receivable
or received when collateral or proceeds thereof is sold, leased, collected,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, all rights to payment, including
return premiums, with respect to any insurance relating thereto (whether or not
Lender is loss payee thereof) and all rights to payment with respect to any
cause of action relating to any of the collateral.
 
“Prohibited Equity Transfer” – shall have the meaning ascribed to such term in
Section 13.2(a).
 
“Prohibited Property Transfer” – shall have the meaning ascribed to such term in
Section Section 13.1(a).
 
“Property” – shall have the meaning ascribed to such term in Exhibit A.
 
“Secured Obligations” – shall have the meaning ascribed to such term in the Deed
of Trust.
 
“Senior Lender” – means U.S. Bank National Association, as Trustee for the
initial noteholders described in that certain Note Purchase Agreement of even
date herewith by and among Borrower such trustee and such noteholders.
 
“Senior Loan” – means that certain $152,000,000 senior loan from U.S. Bank
National Association, as Trustee and the initial noteholders described in that
certain Note Purchase Agreement of even date herewith by and among Borrower,
such trustee and such noteholders.
 
“Senior Loan Documents” – means all of the documents evidencing and securing the
Senior Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
“Tax”, and collectively, “Taxes” – shall have the meaning ascribed to such term
in Section 9.9.
 
“Title Policy” – means the TLTA Lender’s Policy of Title Insurance as issued by
Chicago Title Insurance Company.
 
“Transfer” – shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, and any termination, extinguishment, expiration, or merger of any
ground lease interest, in any case whether voluntarily, involuntarily or by
operation of law or otherwise.
 
“Uniform Commercial Code” – means the Uniform Commercial Code as in effect in
the state in which the Property is located.
 
1.2 Exhibits Incorporated.  All exhibits, schedules or other items attached
hereto are incorporated into this Agreement by such attachment for all purposes.
 
ARTICLE 2
LOAN
 
2.1 Loan.  Subject to the terms of this Agreement, Lender agrees to lend to
Borrower and Borrower agrees to borrow from Lender the principal sum of SIXTY
MILLION AND NO/100 DOLLARS ($60,000,000.00); said sum to be evidenced by the
Note of even date herewith.  The Note shall be secured, in part, by the Deed of
Trust, of even date herewith, encumbering certain real property and improvements
as legally defined therein.
 
2.2 Loan Documents.  Borrower shall deliver to Lender concurrently with this
Agreement each of the documents, properly executed and in recordable form, as
applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.
 
2.3 Effective Date.  The date of the Loan Documents is for reference purposes
only.  The Effective Date (“Effective Date”) of delivery and transfer to Lender
of the security under the Loan Documents and of Borrower’s and Lender’s
obligations under the Loan Documents is the earlier of (a) the date the Deed of
Trust is recorded in the Office of the County Recorder of the county or counties
where the Property is located and (b) the date Lender authorizes the Loan
proceeds to be released to Borrower.
 
2.4 Maturity Date.  The Original Maturity Date of the Loan shall be April 15,
2049.  On the Maturity Date, all sums due and owing under this Agreement and the
other Loan Documents shall be repaid in full.  All payments due to Lender under
this Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds.
 
2.5 Credit for Principal Payments.  Any payment made upon the outstanding
principal balance of the Loan shall be credited as of the Business Day received,
provided such payment is received by Lender no later than 11:00 a.m. (Eastern
Standard Time or Eastern Daylight Time, as applicable) and constitutes
immediately available funds.  Any principal payment received after said time or
which does not constitute immediately available funds shall be credited upon
such funds having become unconditionally and immediately available to Lender.
 
 
4

--------------------------------------------------------------------------------

 
 
2.6 Full Repayment and Reconveyance.  Upon receipt of all sums owing and
outstanding under the Loan Documents, Lender shall issue a full reconveyance of
the Property from the lien of the Deed of Trust; provided, however, that all of
the following conditions shall be satisfied at the time of, and with respect to,
such reconveyance:  (a) Lender shall have received all escrow, closing and
recording costs, the costs of preparing and delivering such reconveyance and any
sums then due and payable under the Loan Documents; and (b) Lender shall have
received a written release satisfactory to Lender of any set aside letter,
letter of credit or other form of undertaking which Lender has issued to any
surety, governmental agency or any other party in connection with the Loan
and/or the Property.  Lender’s obligation to make further disbursements under
the Loan shall terminate as to any portion of the Loan undisbursed as of the
date of issuance of such release or reconveyance, and any commitment of Lender
to lend any undisbursed portion of the Loan shall be canceled.
 
2.7 Partial Reconveyance of Property.  At any time prior to the Maturity Date of
the Loan, Lender shall, at Borrower’s request, issue a partial reconveyance from
the lien of the Deed of Trust of one or more sites comprising the Property in
accordance with the terms of the Deed of Trust.
 
2.8 Interest.  Interest on the outstanding principal amount of the Loan shall be
due and payable on the dates and at the rates specified in the Note.  From and
after May 15, 2015, no payment of the accrued interest under the Loan shall be
required and instead such sum shall be capitalized each month.  On the Maturity
Date the Note shall be paid in full, including, without limitation, any
capitalized interest thereon.
 
2.9 Principal.
 
(a) Mandatory Repayment.  No repayment of the outstanding principal amount of
the Loan shall be required during the term of the Loan so long as the Senior
Loan remains outstanding.  Following repayment in full of the Senior Loan, all
proceeds owing Borrower under the Chesapeake Lease shall be remitted to Lender
until the outstanding principal balance of the Note (as described therein) and
all other sums due Lender under the Loan Documents have been paid in full.
 
(b) Election to Prepay.  Borrower may prepay the Loan at any time without
premium or penalty, subject to the terms of the Debt Subordination Agreement.
 
ARTICLE 3
DISBURSEMENT
 
3.1 Conditions Precedent.  Lender’s obligation to make the disbursement of the
Loan or take any other action under the Loan Documents shall be subject at all
times to satisfaction of each of the following conditions precedent:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) There exists no Default, as defined in this Agreement, or Default as defined
in any of the other Loan Documents or in the Other Related Documents, or event,
omission or failure of condition which would constitute a Default after notice
or lapse of time, or both; and
 
(b) Lender shall have received all Loan Documents, all Other Related Documents,
other documents, instruments, policies, and forms of evidence or other materials
requested by Lender under the terms of this Agreement or any of the other Loan
Documents; and
 
(c) The Deed of Trust is a valid lien upon the Property and is prior and
superior to all other liens and encumbrances thereon except the Senior Loan
Documents and those approved by Lender in writing.
 
ARTICLE 4
[INTENTIONALLY OMITTED]


ARTICLE 5
[INTENTIONALLY OMITTED]
 
ARTICLE 6
INSURANCE


Borrower shall, while any obligation of Borrower under any Loan Document remains
outstanding, maintain at Borrower’s sole expense, with licensed insurers
approved by Lender, the following policies of insurance in form and substance
satisfactory to Lender:


6.1 Title Insurance.  A Title Policy in the approximate amount of $46,000,000 so
that Borrower may avail itself of the Texas co-issuance rate regulations),
together with any endorsements which Lender may require, insuring Lender, in the
principal amount of the Loan, of the validity and the priority of the lien of
the Deed of Trust upon the Property, subject only to the Senior Loan Documents
and the matters approved by Lender in writing.  During the term of the Loan,
Borrower shall deliver to Lender, within ten (10) days of Lender’s written
request, such other endorsements to the Title Policy as Lender may reasonably
require with respect to the Property provided such endorsements are available in
Texas.
 
6.2 Property Insurance.  Borrower agrees to comply with Section 2.15 of the
Senior Deed of Trust regarding insurance for the Mortgaged Property, which
includes the obligation of Borrower to cause the tenant under the Chesapeake
Lease to add Lender as an additional insured on its liability policy and to
provide a certificate of insurance evidencing same to Lender.
 
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
 
As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date and continuing
thereafter that:
 
 
6

--------------------------------------------------------------------------------

 
 
7.1 Authority/Enforceability.  Borrower is in compliance with all laws and
regulations applicable to its organization, existence and transaction of
business and has all necessary rights and powers to own, improve and operate the
Property as contemplated by the Loan Documents.
 
7.2 Binding Obligations.  Borrower is authorized to execute, deliver and perform
its obligations under the Loan Documents, and such obligations shall be valid
and binding obligations of Borrower.
 
7.3 Formation and Organizational Documents.  Borrower has delivered to Lender
all formation and organizational documents of Borrower, the partners, joint
venturers or members of Borrower (other than limited partners owning less than
11% of the interests of Borrower) if any, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender.  Borrower shall
immediately provide Lender with copies of any amendments or modifications of all
such formation or organizational documents.
 
7.4 No Violation.  Borrower’s execution, delivery, and performance under the
Loan Documents do not: (a) require any consent or approval not heretofore
obtained under any partnership agreement, operating agreement, articles of
incorporation, bylaws or other document; (b) violate any governmental
requirement applicable to the Property or any other statute, law, regulation or
ordinance or any order or ruling of any court or governmental entity; (c)
conflict with, or constitute a breach or default or permit the acceleration of
obligations under any agreement, contract, lease, or other document by which
Borrower is or the Property is bound or regulated; or (d) violate any statute,
law, regulation or ordinance, or any order of any court or governmental entity.
 
7.5 Litigation.  There are no claims, actions, suits, or proceedings pending, or
to Borrower’s knowledge, threatened against Borrower or any Person in Control of
Borrower.
 
7.6 No Material Adverse Change.  There has been no material adverse change in
the financial condition of Borrower since the dates of the latest financial
statements furnished to Lender and, except as otherwise disclosed to Lender in
writing, Borrower has not entered into any material transaction which is not
disclosed in such financial statements.
 
7.7 Business Loan.  The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for the personal, family or agricultural
purposes of Borrower.
 
7.8 Enforceability.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the exercise of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.
 
7.9 Survival of Representations.  Borrower makes all of the representations and
warranties set forth herein and in the other Loan Documents as of the date of
this Agreement, the Effective Date and the date of each disbursement by Lender
to Borrower of Loan proceeds, and agrees that all of the representations and
warranties set forth herein and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents.  All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 8
HAZARDOUS MATERIALS
 
8.1 BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT
COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF
THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL,
TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE
PROPERTY. BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON DEMAND ANY AMOUNTS OWING
UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS
ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF
THE NOTE.  BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD
HARMLESS LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTE AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.
 
ARTICLE 9
COVENANTS OF BORROWER
 
9.1 Performance of Obligations.  Borrower shall promptly pay and perform all of
its obligations hereunder and under the other Loan Documents when due.
 
9.2 Expenses.  Borrower shall immediately pay Lender upon demand all costs and
expenses incurred by Lender in connection with (a) the administration of this
Agreement, the other Loan Documents and Other Related Documents for the term of
the Loan; and (b) the enforcement or satisfaction by Lender of any of Borrower’s
obligations under this Agreement, the other Loan Documents or the Other Related
Documents.
 
9.3 Opinion of Legal Counsel.  Borrower shall provide, at Borrower’s expense, an
opinion of legal counsel in form and content satisfactory to Lender to the
effect that:  (a) upon due authorization, execution and recordation or filing as
may be specified in the opinion, each of the Loan Documents shall be legal,
valid and binding instruments, enforceable against the makers thereof in
accordance with their respective terms; (b) Borrower is duly formed and has all
requisite authority to enter into the Loan Documents and Other Related Documents
to which they are parties; and (c) such other matters, incident to the
transactions contemplated hereby, as Lender may reasonably request.
 
 
8

--------------------------------------------------------------------------------

 
 
9.4 Chesapeake.  Borrower shall:
 
(a) promptly perform and/or observe (or cause to be performed and/or observed)
all of the covenants and agreements required to be performed and observed by
Borrower, as landlord, or Borrower under the Chesapeake Lease and do all things
necessary to preserve and to keep unimpaired the material rights of Borrower
thereunder; and
 
(b) promptly notify Lender of any default or notice of non-compliance received
by Borrower or delivered to Borrower in connection with the Chesapeake Lease.
 
9.5 Actions to Maintain Property.  Borrower shall:
 
(a) if the Note is mutilated, destroyed, lost, or stolen, promptly deliver to
Lender, in substitution therefore, a new promissory note containing the
identical terms and conditions as the Note with a notation thereon of the unpaid
principal and accrued and unpaid interest;
 
(b) upon Lender’s reasonable request, execute, deliver, record and furnish such
documents as Lender may reasonably deem necessary or desirable to (i) perfect
and maintain perfected as valid liens upon the Property and all other collateral
the liens granted by Borrower to Lender under the Loan Documents, (ii) correct
any errors of a typographical nature or inconsistencies which may be contained
in any of the Loan Documents, and (iii) consummate fully the transaction
contemplated under this Agreement;
 
(c) except as expressly permitted by this Agreement or the Deed of Trust, not
transfer any portion of the Property or the beneficial ownership thereof without
the prior written consent of Lender;
 
(d) pay to Lender all fees and recording costs, the costs of preparing any
necessary documents, including attorney’s fees if any, and any other reasonable
costs and expense associated with Lender’s exercise of rights hereunder.
 
9.6 Proceedings.  If any legal proceedings are commenced seeking to enjoin or
otherwise prevent or declare unlawful the use, occupancy, operation or
maintenance of the Property or any portion thereof, or seeking any judgment or
other relief against Borrower, (a “Proceeding”), or if any other Proceedings are
filed, which, in Borrower’s reasonable judgment, could, if adversely determined,
have a material adverse affect on the operation or financial condition of the
Property or Borrower, Borrower shall immediately notify Lender in writing and to
the extent permitted by law.  Borrower, at its sole expense, shall (i) cause all
Proceedings to be vigorously contested in good faith and (ii) in the event of an
adverse ruling or decision, prosecute all allowable appeals therefrom.  Without
limiting the generality of the foregoing, Borrower shall resist the entry or
seek the stay of any temporary or permanent injunction that may be entered and
use its best efforts to bring about a favorable and speedy disposition of all
such proceedings, as well as any others.
 
 
9

--------------------------------------------------------------------------------

 
 
9.7 Correction of Defects.  Within a commercially reasonable period of time
after Borrower acquires knowledge of or is given notice of a material defect in
the Property or any departure from other requirements of this Agreement,
Borrower shall commence and continue with diligence, or cause others to commence
and continue with diligence, to correct all such defects and departures
(including, without limitation, any corrective action necessary to perfect and
maintain perfected as valid liens upon the Property and all other collateral the
liens granted by Borrower to Lender under the Loan Documents).  Borrower shall
endeavor to complete, or cause to be completed, such corrections within thirty
(30) days after Borrower acquires such knowledge or is given such notice, or, if
such corrections cannot reasonably be completed within thirty (30) days then
within sixty (60) days in total.  Upon Borrower acquiring knowledge of such
defect (other than as a result of written notice to Borrower from Lender),
Borrower shall promptly advise Lender in writing of such matter and the measures
being taken to make such corrections, along with an estimate of the time of
completion.
 
9.8 Operation of the Property.  Except as permitted by Section __ of the Senior
Deed of Trust, Borrower shall not, without Lender’s prior written consent: (a)
surrender, terminate or cancel,  the Chesapeake Lease, (b) reduce or consent to
the reduction of or extension of, the term of the Chesapeake Lease; or (c) 
otherwise modify, change, supplement, alter or amend, or waive or release, any
of its respective rights and remedies under the Chesapeake Lease in any material
respect; provided, however, that Borrower shall be allowed to modify Section 25
of the Chesapeake Lease in accordance with the proposed amendment approved by
Senior Lender.
 
9.9 Financial Statements.  Borrower agrees to deliver quarterly unaudited
financial statements regarding Borrower's operations within 30 days following
the close of each calendar quarter as well as an annual audited financial
statement of Borrower's operations within 120 days following the expiration of
Borrower's fiscal year.
 
9.10 Additional Indebtedness.  Borrower shall not, without the prior written
consent of Lender, create, incur or assume any secured or unsecured direct,
indirect or contingent indebtedness, other than (a) the Loan and (b) the Senior
Loan.
 
9.11 Organizational Matters; Dissolution.  Borrower shall not, without the prior
written consent of Lender, make any changes to its organizational documents, or,
without the prior written consent of Lender, that would adversely affect
Borrower’s ability to own and operate the Property or Borrower’s ability to
perform the Secured Obligations.  Borrower shall not dissolve, terminate its
existence, liquidate, merge with or consolidate into another Person.
 
9.12 Other Business.  Borrower shall not engage in any business other than the
ownership and operation of the Property as it is currently operated, or create,
incur, assume, guarantee, become or remain liable for any obligation or
indebtedness (whether personal or nonrecourse, secured or unsecured, and whether
owed to a third party or to an Affiliate).
 
9.13 Further Assurances.  Upon Lender’s request and at Borrower’s sole cost and
expense, Borrower shall execute, acknowledge and deliver any other instruments
and perform any other acts in each case  necessary, desirable or proper, as
determined by Lender, to carry out the purposes of this Agreement and the other
Loan Documents or to perfect and preserve any liens created by the Loan
Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
9.14 Assignment.  Without the prior written consent of Lender, Borrower shall
not assign Borrower’s interest under any of the Loan Documents, or in any monies
due or to become due thereunder, and any assignment without such consent shall
be void.
 
ARTICLE 10
RESERVED
 
ARTICLE 11
DEFAULTS AND REMEDIES
 
11.1 Default.  The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:
 
(a) Monetary.  Borrower’s failure to pay when due any sums payable under the
Note or any of the other Loan Documents; or
 
(b) Performance of Obligations.  Borrower’s failure to perform any obligation
other than those set forth in Section 11.1(a) above under any of the Loan
Documents when such obligation is to be performed; provided, however, that if a
cure period is specifically provided in the applicable provision giving rise to
such obligation, Borrower’s failure to perform will not constitute a Default
until such date as the specified cure period expires and provided further that
if no cure period is specifically provided, the no Default shall be deemed to
have occurred until Borrower fails to cure following thirty (30) days notice
from Lender.; or
 
(c) Senior Loan.  A default or event of default by Borrower under any of the
Senior Loan Documents; or
 
(d) Voluntary Bankruptcy; Insolvency; Dissolution.  (i) The filing of a petition
by Borrower for relief under the Bankruptcy Code, or under any other present or
future state or federal law regarding bankruptcy, reorganization, insolvency or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower for the benefit of creditors; or (iv) Borrower applying for, or the
appointment of, a receiver, trustee, custodian, liquidator or similar official
with respect to Borrower or any of its property; or
 
(e) Involuntary Bankruptcy.  The failure of Borrower to effect a full dismissal
of any involuntary petition under the Bankruptcy Code or under any other debtor
relief law that is filed against Borrower or in any way restrains or limits
Borrower or Lender regarding the Loan or the Property, prior to the earlier of
the entry of any court order granting relief sought in such involuntary
petition, or sixty (60) days after the date of filing of such involuntary
petition; or
 
(f) Change In Management or Control.  Lender determines that Michael Mallick is
not, at any time, in Control of Borrower or any entity that controls Borrower;
or
 
(g) Loss of Priority.  The failure at any time of the Deed of Trust to be a
valid second lien upon the Property or any portion thereof, other than as a
result of any release or reconveyance of the Deed of Trust with respect to all
or any portion of the Property pursuant to the terms and conditions of this
Agreement; or
 
 
11

--------------------------------------------------------------------------------

 
 
(h) Transfer of Assets or Ownership Interests.  The sale, assignment, pledge,
hypothecation, mortgage or transfer of all or a substantial portion of assets of
Borrower or the ownership interests in Borrower except to the extent expressly
permitted by the terms of the Senior Loan.
 
(i) Default Under Chesapeake Lease.  The occurrence of a default by Borrower, as
landlord, under the Chesapeake Lease that extends beyond any applicable cure
period provided for therein; or
 
(s) Termination of Chesapeake Lease.  The termination of the Chesapeake Lease;
or
 
(t) Default under Other Loan Documents or Other Related Documents.  The
occurrence of a default under any other Loan Document or under any Other Related
Document to the extent not already covered in the previous subsections above and
following receipt of written notice and a period of thirty (30) days to cure
same; or
 
(u) Acceleration Upon Default; Remedies.  Upon the occurrence of any Default
specified in this Article, Lender may, at its sole option, declare all sums
owing to Lender under the Note, this Agreement and the other Loan Documents
immediately due and payable.  Upon such acceleration, Lender may, in addition to
all other remedies permitted under this Agreement and the other Loan Documents
and at law or equity, apply any sums in the Account to the sums owing under the
Loan Documents and any and all obligations of Lender to fund further
disbursements under the Loan shall terminate.
 
11.2 Disbursements to Third Parties.  Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Lender may but shall not be obligated to make such payment from
the Loan proceeds or other funds of Lender.  If such payment is made from
proceeds of the Loan, Borrower shall immediately deposit with Lender, upon
written demand, an amount equal to such payment.  If such payment is made from
funds of Lender, Borrower shall immediately repay such funds upon written demand
of Lender.  In either case, the Default with respect to which any such payment
has been made by Lender shall not be deemed cured until such deposit or
repayment (as the case may be) has been made by Borrower to Lender.
 
11.3 Repayment of Funds Advanced.  Any funds expended by Lender in the exercise
of its rights or remedies under this Agreement and the other Loan Documents
shall be payable to Lender upon demand, together with interest at the rate
applicable to the principal balance of the Note from the date the funds were
expended.
 
11.4 Rights Cumulative, No Waiver.  All Lender’s rights and remedies provided in
this Agreement and the other Loan Documents, together with those granted by law
or at equity, are cumulative and may be exercised by Lender at any
time.  Lender’s exercise of any right or remedy shall not constitute a cure of
any Default unless all sums then due and payable to Lender under the Loan
Documents are repaid and Borrower has cured all other Defaults.  No waiver shall
be implied from any failure of Lender to take, or any delay by Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition.  Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 12
[INTENTIONALLY OMITTED]
 
ARTICLE 13
DUE ON SALE/ENCUMBRANCE
 
13.1 Property Transfers.
 
(a) Prohibited Property Transfers.  Borrower shall not cause or permit any
Transfer of all or any part of or any direct or indirect legal or beneficial
interest in the Property or the collateral (collectively, a “Prohibited Property
Transfer”), including, without limitation, (i) a Lease of all or a material part
of the Property for any purpose other than actual occupancy by a space tenant;
and (ii) the Transfer of all or any part of Borrower’s right, title and interest
in and to the Chesapeake Lease.
 
13.2 Equity Transfers.
 
(a) Prohibited Equity Transfers.  Borrower shall not permit any direct or
indirect holder or owner of an equity, ownership, membership, partnership, or
voting interest in the Grantor (an “Existing Owner”) to sell, transfer, exchange
or otherwise dispose of such interest in any transaction or series of
transactions except as expressly permitted by the terms of the Senior Loan
Documents.
 
13.3 Certificates of Ownership.  Borrower shall deliver to Lender, at any time
and from time to time, not more than five (5) days after Lender’s written
request therefor, a certificate, in form acceptable to Lender, signed and dated
by Borrower, listing the names of all Persons holding direct or indirect legal
or beneficial interests in the Property.
 
ARTICLE 14
MISCELLANEOUS PROVISIONS
 
14.1 Indemnity.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE
AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS; OR (D) ANY ACT OR OMISSION BY BORROWER WITH
RESPECT TO ANY OF THE PROPERTY.  BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE CANCELLATION OF THE NOTE AND
THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.
 
 
13

--------------------------------------------------------------------------------

 
 
14.2 Form of Documents.  The form and substance of all documents, instruments,
and forms of evidence to be delivered to Lender under the terms of this
Agreement and any of the other Loan Documents shall be subject to Lender’s
approval and shall not be modified, superseded or terminated in any respect
without Lender’s prior written approval.
 
14.3 No Third Parties Benefited.  No Person other than Lender and Borrower and
their permitted successors and assigns shall have any right of action under any
of the Loan Documents.
 
14.4 Notices.  All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth on the signature
page of this Agreement (subject to change from time to time by written notice to
all other parties to this Agreement).  All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, except
that notice of Default may be sent by certified mail, return receipt requested,
or by Overnight Express Mail or by overnight commercial courier service, charges
prepaid.  Notices so sent shall be effective three (3) days after mailing, if
mailed by first class mail, and otherwise upon receipt; provided, however, that
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.
 
14.5 Attorney-in-Fact.  Following an Event of Default, Borrower hereby
irrevocably appoints and authorizes Lender, as Borrower’s attorney-in-fact,
which agency is coupled with an interest, to execute and/or record in Lender’s
or Borrower’s name any notices, instruments or documents that Lender deems
appropriate to protect Lender’s interest under any of the Loan Documents.
 
14.6 Actions.  Borrower agrees that Lender, in exercising the rights, duties or
liabilities of Lender or Borrower under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Property or the
Loan Documents, and Borrower shall immediately reimburse Lender upon demand for
all such expenses so incurred or paid by Lender, including, without limitation,
attorneys’ fees and expenses and court costs.
 
14.7 Right of Contest.  Borrower may contest in good faith any claim, demand,
levy or assessment by any Person other than Lender which would constitute a
Default if:  (a) Borrower pursues the contest diligently, in a manner which
Lender determines is not prejudicial to Lender, and does not impair the rights
of Lender under any of the Loan Documents; and (b) Borrower deposits with Lender
any funds or other forms of assurance which Lender in good faith determines from
time to time appropriate to protect Lender from the consequences of the contest
being unsuccessful.  Borrower’s compliance with this Section shall operate to
prevent such claim, demand, levy or assessment from becoming a Default.
 
 
14

--------------------------------------------------------------------------------

 
 
14.8 Relationship of Parties.  The relationship of Borrower and Lender under the
Loan Documents is, and shall at all times remain, solely that of borrower and
lender, and Lender neither undertakes nor assumes any responsibility or duty to
Borrower or to any third party with respect to the Property, except as expressly
provided in this Agreement and the other Loan Documents.
 
14.9 Delay Outside Lender’s Control.  Lender shall not be liable in any way to
Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.
 
14.10 Attorneys’ Fees and Expenses; Enforcement.  If any attorney is engaged by
Lender to enforce or defend any provision of this Agreement, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of Borrower, then Borrower shall immediately pay to
Lender, upon demand, the amount of all attorneys’ fees and expenses and all
costs incurred by Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Note as specified therein.
 
14.11 Immediately Available Funds.  Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrower to Lender shall be payable only
in United States currency, immediately available funds.
 
14.12 Lender’s Consent.  Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that any such action
shall not be binding upon Lender unless its consent, right or judgment is
exercised in writing in a reasonable manner given the specific facts and
circumstance applicable at the time.
 
14.13 Lender’s Agents.  Lender may designate an agent or independent contractor
to exercise any of Lender’s rights under this Agreement and any of the other
Loan Documents.  Any reference to Lender in any of the Loan Documents shall
include Lender’s agents, employees or independent contractors.  Borrower shall
pay the costs of such agent or independent contractor either directly to such
Person or to Lender in reimbursement of such costs, as applicable.
 
 
15

--------------------------------------------------------------------------------

 
 
14.14 Severability.  If any provision or obligation under this Agreement and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.
 
14.15 Heirs, Successors and Assigns.  Except as otherwise expressly provided
under the terms and conditions of this Agreement, the terms of the Loan
Documents shall bind and inure to the benefit of the heirs, successors and
assigns of the parties.
 
14.16 Time.  Time is of the essence of each and every term of this Agreement.
 
14.17 Headings.  All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.
 
14.18 Governing Law.
 
(a) THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, THE
RELATIONSHIP OF THE PARTIES HEREUNDER AND THEREUNDER, AND/OR THE INTERPRETATION
AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES
OF AMERICA.
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE STATE OF TEXAS AND BORROWER WAIVES ANY OBJECTIONS
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
 
14.19 Modification, Waiver in Writing.  No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on Borrower, shall entitle Borrower to any other or future notice or demand in
the same, similar to other circumstances.
 
 
16

--------------------------------------------------------------------------------

 
 
14.20 USA Patriot Act Notice, Compliance.  The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, Lender may from time to time request, and
Borrower shall provide to Lender, Borrower’s name, address, tax identification
number and/or such other identification information as shall be necessary for
Lender to comply with federal law.  An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.
 
14.21 Integration; Interpretation.  The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to all
matters related to the Loan and supersede all prior negotiations or agreements,
written or oral.  The Loan Documents shall not be modified except by written
instrument executed by all parties.  Any reference to the Loan Documents
includes any amendments, renewals or extensions now or hereafter approved by
Lender in writing.
 
14.22 Counterparts.  To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required.  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.  Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
 
 
[Signatures Appear on the Next Page]
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.
 
“LENDER”


APPLE NINE VENTURES OWNERSHIP, INC., a Virginia corporation


By:          /s/ David Buckley                                           
Name: David Buckley
Title: Vice President


Lender’s Address:


Apple Nine Ventures Ownership, Inc.
814 E. Main Street
Richmond, VA  23219
Attention:   Bryan Peery


with a copy to:


Apple REIT Nine, Inc.
814 E. Main Street
Richmond, VA  23219
Attention:  David P. Buckley




“BORROWER”
 
111 Realty Investors, LP, a Texas limited partnership


By:  111 GP, Inc., a Texas corporation, its general partner


By:   /s/ Michael J. Mallick                           
Name: Michael J. Mallick
Title:   President
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A - DESCRIPTION OF PROPERTY


That certain Real Property set forth in the conveyance deeds of even date
herewith from Lender, as seller, to Borrower, as buyer.


 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B - DOCUMENTS




Exhibit B to LOAN AGREEMENT between 111 Realty Partners, L.P., as “Borrower”,
and Apple Nine Ventures Ownership, Inc., as “Lender”, dated as of April 27,
2012.


1.
Loan Documents.  The documents listed below, numbered 1.1 through 1.5,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Lender, together with any documents
executed in the future that are approved by Lender and that recite that they are
“Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 
 
1.1
This Agreement.

 
 
1.2
The Junior Secured Note of even date herewith in the original principal amount
of the Loan made by Borrower payable to the order of Lender.

 
 
1.3
The Deeds of Trust of even date herewith executed by Borrower, as trustor, to
William Woodall, Esq., as Trustee, for the benefit of Lender, as Beneficiary,
with respect to the Property.

 
 
1.4
Uniform Commercial Code National UCC Financing Statement (Form UCC-1) of even
date herewith naming Borrower as Debtor and Lender as Secured Party, to be filed
in the Office of the Secretary of State of the State of Texas.

 
 
1.5
Debt Subordination Agreement by and between Senior Lender and Lender.

 


 

